                            Case 1:20-cv-06153-LJL Document 45 Filed 02/08/21 Page 1 of 1
The parties' letter-motion requesting an adjournment of the February 10, 2021 Settlement Conference (ECF No. 44) is GRANTED and the
Settlement Conference is ADJOURNED to Thursday, April 15, 2021 at 2:00 pm on the Court's conference line. The parties are directed to call:
(866) 390-1828; access code: 380-9799, at the scheduled time. In the event the parties wish to proceed via a secure video-teleconference
                                               GU
service, and are able to host, they may email the request
                                                    SRAE  andKvideo  A N N Udetails
                                                               A P Lconference SBAU   toM
                                                                                        Chambers
                                                                                           PLLCat least one week before the scheduled
conference.                                                   ATTORNEYS AT LAW

The terms of the Court's Settlement Conference Scheduling
                                                     120 WOrder
                                                            A L L(ECF
                                                                  S T RNo.
                                                                        E E 34)
                                                                             T - 2are
                                                                                  5 T Hincorporated
                                                                                        FLOOR       by reference in this order. The parties shall
                                                                                                                     OF COUNSEL
email the Court their Settlement Conference submissions E WFriday,
                                                      N by   Y O R KApril
                                                                     , N E9,W2021.
                                                                               YORK 10005                      ROBERT       L.   BLESSEY
            SCOTT H. GOLDSTEIN                                          —–                                      HOWARD F. MULLIGAN
The Clerk ofMARTIN
             Court is H.
                      respectfully
                         KAPLAN directed to set this conference
                                                              TEasLa (settlement
                                                                       2 1 2 ) 2 6 9 -conference
                                                                                      1400       although it will take place by phone and to close ECF
No. 44.     LAWRENCE G. NUSBAUM                               FAX (212) 809-4147
            R YAN J . WHALEN                                              —–
SO-ORDERED 2/8/2021                                          www.gusraekaplan.com




                                                                                      February 5, 2021

            VIA ECF
            The Honorable Sarah L. Cave
            Daniel Patrick Moynihan United States Courthouse
            500 Pearl Street
            Courtroom 18A
            New York, New York 10007-1312

                     RE: Caro Capital LLC et al. v. Robert Koch et al., 1:20-CV-06153

            Dear Judge Cave:

                   We represent Plaintiffs–Counterclaim Defendants in the above-captioned matter and
            write jointly with Defendants–Counterclaim Plaintiffs to request that the Court adjourn the
            telephonic settlement conference currently scheduled for February 10, 2021 at 2:00pm.

                  While the Parties are proceeding with discovery in good faith, they have not yet
            exchanged documents, and therefore believe that it would be premature to burden the Court
            with a settlement conference. The Parties currently plan to exchange documents by early
            March and respectfully request that the Court reschedule the settlement conference for April
            2021.

                                                                                      Respectfully submitted,

                                                                                      /s/ Kari Parks
                                                                                      Kari Parks


            cc: All Counsel of Record via ECF
